Name: Commission Regulation (EC) NoÃ 229/2006 of 9 February 2006 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160Ã kg and originating in Switzerland, provided for in Regulation (EC) NoÃ 2172/2005, can be accepted
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  Europe;  agricultural activity
 Date Published: nan

 10.2.2006 EN Official Journal of the European Union L 39/9 COMMISSION REGULATION (EC) No 229/2006 of 9 February 2006 determining the extent to which applications for import rights lodged in respect of the quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland, provided for in Regulation (EC) No 2172/2005, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 2172/2005 of 23 December 2005 laying down detailed rules for the application of an import tariff quota for live bovine animals of a weight exceeding 160 kg and originating in Switzerland provided for in the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2), and in particular in the first sentence of Article 4(2) thereof, Whereas: (1) Article 1(1) of Regulation (EC) No 2172/2005 fixes at 4 600 head the quantity of the annual quota in respect of which Community importers can lodge an application for import rights in accordance with Article 3 of that Regulation. (2) Since the import rights applied for exceed the available quantity referred to in Article 1(1) of Regulation (EC) No 2172/2005, a unique reduction coefficient should be fixed for quantities tendered, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged in accordance with Article 3(3) of Regulation (EC) No 2172/2005 for the quota period from 1 January to 31 December 2006 shall be accepted at a rate of 64,5161 % of the import rights applied for. Article 2 This Regulation shall enter into force on 10 February 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 346, 29.12.2005, p. 10.